EVERETT, Senior Judge
(concurring in part and dissenting in part):
I agree with the majority that trial counsel’s improper argument probably did not influence the court members to punish Sherman any more harshly than they otherwise would have. However, I disagree with the majority’s invocation of waiver under RCM 1001(g), Manual for Courts-Martial, United States, 1984 (Argument) and with their construction of RCM 1001(b)(4) (Evidence in aggravation).
I
RCM 1001(g) does state, “Failure to object to improper argument before the military judge begins to instruct the members on sentencing shall constitute waiver of the objection.” However, this waiver rule and the comparable rule set out in Mil.R.Evid. 103(a)(1), Manual, supra, were not intended to be applied mechanically and indiscriminately — with no regard to the surrounding circumstances. Thus, if an objection to a *453sentencing argument would reasonably have appeared to defense counsel to be a meaningless gesture in light of the military judge’s prior rulings, failure to object should not be construed as waiver.
This seems to be exactly what happened in this case. Earlier in the trial the defense had objected unsuccessfully to those portions of a stipulation of fact which concerned the publicity given to Sherman’s alleged crimes. The obvious purpose of the stipulation’s language to which the defense objected was to suggest that Sherman should receive a heavier sentence because the German newspaper reports of his crimes were turning the local public against American servicemembers.
The military judge’s ruling that the court members could consider the entire stipulation implies to me that, in later argument on sentence, the prosecutor would be free to refer to that portion of the stipulation to which the defense had unsuccessfully objected. Since the only logical purpose of such a reference would be to emphasize that Sherman’s misconduct had created adverse German public opinion, I am convinced that the judge’s evidentiary ruling— to which the defense counsel did object— indicated that it was proper for the prosecutor to argue in the manner he did. Under these circumstances, it was fruitless for the defense to reiterate the point raised previously in its objection.
Furthermore, Sherman should not be penalized because in his argument defense counsel attempted to counteract trial counsel’s comments. I am unaware of any rule of military law whereunder an unsuccessful objection to evidence or argument is waived for appellate purposes because the objecting party subsequently sought to neutralize the impact of the challenged evidence or argument. Indeed, if a defense counsel does not try to counter the effect of evidence or argument to which an unsuccessful objection has been made, his failure may constitute ineffective assistance of counsel.
II
In distinguishing this ease from United States v. Boberg, 17 USCMA 401, 38 CMR 199 (1968), the majority suggests that the Discussion of RCM 1001(b)(4) “implies that evidence of community impact may be introduced.” 32 MJ at 451. I disagree with this interpretation.
According to that Discussion:
Evidence in aggravation may include evidence of financial, social, psychological, and medical impact on or cost to any person or entity who was the victim of an offense committed by the accused and evidence of significant adverse impact on the mission, discipline, or efficiency of the command directly and immediately resulting from the accused’s offense.
While the majority opinion focuses on the phrase “any ... entity” as a basis for inferring that RMC 1001(b)(4) might include impact on the local foreign community, it ignores the limiting language — “who was the victim ... ” — that follows this phrase.
Out of context, it might be argued that the local foreign community is a “victim” of a crime of violence committed against one of its members by an American service-member. However, in the context of the entire sentence quoted above — where the rule refers separately to “the victim” of the offense and to “adverse impact on the ... command” — I do not believe that this is a fair interpretation of the Discussion language. Otherwise, the “command” also would be a “victim” to the extent that the crime had an “adverse impact on [its] mission, discipline, or efficiency;” so there would be no need to set out this consideration separately from those encompassed generally by the term “victim.” Instead, I believe — and there is no expression in the Drafters’ Analysis indicating a more expansive reading — that, in context, “any ... victim” was intended to mean — and should be read to mean — some person or organizational entity more directly affected by a crime than is the amorphous “community” as a whole.
*454I realize that it is important that service-members enjoy respect not only in the military community but also in the civilian society. Undoubtedly, maintaining this respect was a purpose Congress had in mind when it prohibited “all conduct of a nature to bring discredit upon the armed forces.” Art. 134, Uniform Code of Military Justice, 10 USC § 934; cf. United States v. Lockwood, 15 MJ 1, 9-10 (CMA 1983).
Even so, I do not believe that public indignation over a crime is a proper gauge for the sentence to be imposed on a service-member. Indeed, due process is violated when an American servicemember receives a heavier sentence because of adverse publicity he has received — whether in foreign or American newspapers. Therefore, consistent with the rationale of Boberg and with the requirements of a fair trial for our servicemembers, I would not construe RCM 1001(b)(4) to allow either evidence or argument that alleged crimes had received adverse media coverage or had created public indignation.